Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 07/31/2021. Currently, claims 1-13 are pending in the application.

  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al (US 20090244954 A1).

Regarding claim 1, Figure 4 of Cannon discloses a memory structure, comprising: 
a substrate (210 to 256); 
a first transistor (left one with gate 248) and a second transistor (right one with gate 248); and 
a trench capacitor (220/222/224, [0027]) disposed in the substrate and connected between the first transistor and the second transistor. 

Regarding claim 2, Figure 4 of Cannon discloses that the memory structure according to claim 1, wherein the trench capacitor (220/222/224, [0027]) is completely located in the substrate (210 to 256). 

Regarding claim 5, Figure 4 of Cannon discloses that the memory structure according to claim 1, wherein the substrate (210 to 256) has a trench, and the trench capacitor comprises: 
a first electrode (220) disposed in the substrate around the trench; 
a second electrode (224) disposed in the trench; and 
a dielectric structure (222, [0042]) located between the second electrode and the first electrode and between the second electrode and the substrate. 

Regarding claim 6, Figure 4 of Cannon discloses that the memory structure according to claim 5, wherein the first electrode (220, [0027]) comprises a doped region. 


Regarding claim 7, Figure 4 of Cannon discloses that the memory structure according to claim 5, wherein the dielectric structure (222) is not present between an upper portion of the second electrode (224) and the substrate (210 to 256). 

Regarding claim 8, Figure 4 of Cannon discloses that the memory structure according to claim 7, further comprising: 
a first doped region (254, left side of 224, [0035]) located in the substrate on one side of the trench and connected to the upper portion of the second electrode (224); and 
a second doped region  (254, right side of 224, [0035]) located in the substrate on another side of the trench and connected to the upper portion of the second electrode. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al (US 20090001481 A1).

Regarding claim 1, Figure 5B of Cannon discloses a memory structure, comprising: 
a substrate (210); 
a first transistor (N2) and a second transistor (P2); and 
a trench capacitor (C3a, [0048]) disposed in the substrate and connected between the first transistor and the second transistor. 

Regarding claim 2, Figure 5B of Cannon discloses that the memory structure according to claim 1, wherein the trench capacitor (C3a) is completely located in the substrate (210). 

Regarding claim 3, Figure 5B of Cannon discloses that the memory structure according to claim 1, wherein the first transistor (N2) and the second transistor (P2) are one and the other of a P-type metal oxide semiconductor transistor and an N-type metal oxide semiconductor transistor, respectively ([0066]). 

Regarding claim 4, Figure 5B of Cannon discloses that the memory structure according to claim 1, further comprising: a capacitor (formed between out2 and in2 wire, there is capacitance between two wire running parallel with an isolating layer in between) located above the trench capacitor and electrically connected between the first transistor and the second transistor, wherein the capacitor is connected in parallel with the trench capacitor (the capacitors are in parallel in light of the applicant’s Figures). 

Regarding claim 5, Figure 5B of Cannon discloses that the memory structure according to claim 1, wherein the substrate (210) has a trench, and the trench capacitor comprises: 
a first electrode (618, [0048]) disposed in the substrate around the trench; 
a second electrode (660) disposed in the trench; and 
a dielectric structure (270, please see Figure 6L for label) located between the second electrode and the first electrode and between the second electrode (660) and the substrate (210). 

Regarding claim 6, Figure 5B of Cannon discloses that the memory structure according to claim 5, wherein the first electrode comprises a doped region ([0047]). 


Allowable Subject Matter

Claims 9-13 are objected to as being dependent upon rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a memory structure according to claim 8, wherein the first transistor comprises: a first gate disposed on the substrate and insulated from the substrate; and 
a third doped region and a fourth doped region located in the substrate on two sides of the first gate, wherein the fourth doped region is connected to the first doped region, and the second transistor comprises: a second gate disposed on the substrate and insulated from the substrate; and a fifth doped region and a sixth doped region located in the substrate on two sides of the second gate, wherein the fifth doped region is connected to the second doped region.

Regarding claims 10-13, these case are allowable because they depend on claim 9.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS SUE A can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        06/29/2021